Name: Commission Regulation (EEC) No 2033/84 of 13 July 1984 laying down detailed rules implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the amounts of aid for the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  foodstuff
 Date Published: nan

 17. 7 . 84 Official Journal of the European Communities No L 189/5 COMMISSION REGULATION (EEC) No 2033/84 of 13 July 1984 laying down detailed rules implementing the system of aid for the use of grapes, grape must and concentrated grape must for the manufacture of grape juice and fixing the amounts of aid for the 1984/85 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, carried out, processors should be required to lodge written declarations giving the information necessary for identification of the product and to enable checks on the operations to be carried out ; Having regard to the Treaty establishing the European Economic Community, Whereas, in order for the aid system to have an appre ­ ciable effect on the quantity of Community products used, a minimum quantity which may be covered by a declaration should be set for each product ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208/84 (2), and in particular Articles 14a (4), 48 (6) and 65 thereof, whereas it should be stated that aid will be granted only for products having the quality characteristics required for processing into grape juice ; whereas it is consequently necessary to prescribe that grapes and grape must covered by a declaration must have a density of between 1,055 and 1,085 g/cm3 at 20 °C ; Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), and in particular Article 4 (3) thereof, whereas Article 14a (3) of Regulation (EEC) No 337/79 sets out criteria for fixing the amount of the aid ; whereas application of these criteria gives the aid rates for the various products in question fixed below ; Whereas, under the first indent of the first subpara ­ graph of Article 14a ( 1 ) of Regulation (EEC) No 337/79 , a system was introduced for aiding the use, for the manufacture of grape juice, of grape and concen ­ trated grape must produced from grapes grown in the Community ; whereas paragraph 2 of the same Article provides that the aid system can also be applied to the use of grapes of Community origin ; whereas juice manufacturing practices are such that the aid should also be given for the use of such grapes ; Whereas, to enable the competent authorities of the Member States to make the necessary checks, obliga ­ tions on processors in regard to the keeping of stock records should be laid down, in addition to the provi ­ sions of Title II of Commission Regulation (EEC) No 1 153/75 (4), as last amended by the Act of Accession of Greece ;Whereas application of the aid system requires admi ­ nistrative provisions for checking the origin and use of the products for which aid is given ; Whereas it should be laid down that entitlement to aid is established at the moment when the processing operations are completed ; whereas to allow for tech ­ nical losses the quantity actually used should be allowed to be up to 10 % less than that shown in the application ; Whereas the purpose of the aid scheme is to promote the use of products of Community origin for the manufacture of grape juice in place of imported products ; whereas the aid should therefore be given to users of the raw material , i.e. to processors ; Whereas in order to ensure that the aid system func ­ tions properly and that the checks can be properly Whereas for control purposes it is necessary to adopt a processing coefficient as between the grapes employed and the grape juice obtained, based on normal proces ­ sing methods ; (') OJ No L 54. 5. 3 . 1 979, p. 1 . ( z) OJ No L 115 , 1 . 5 . 1984, p . 77 . (3) OJ No L 132, 21 . 5 . 1983, p . 33 . 0 OJ No L 113, 1 . 5 . 1975, p. 1 . No L 189/6 Official Journal of the European Communities 17 . 7 . 84 3 . Processing operations must be carried out between 1 September 1984 and 31 August 1985. whereas, in order to be paid aid, applicants must lodge an application accompanied by a number of supporting documents ; whereas to ensure that the system operates uniformly in all Member States, time limits for lodging applications and for payment of aid to processors should be laid down ; Whereas the second subparagraph of Article 48 (5) of Regulation (EEC) No 337/79 states that grape juice may not be made into wine or added to wine ; whereas, in order to ensure that this prohibition is complied with, special obligations and checks should be specified for processors of and bottlers of grape juice ; Whereas to prevent discrimination between operators and to resolve certain uncertainties as to interpretation that may arise with regard to the representative rates to be applied under Commission Regulation (EEC) No 1054/78 ('), as last amended by Regulation (EEC) No 899/84 (2), it should be specified that for all operations under this Regulation the representative rates applic ­ able should in all cases be those applying in the wine sector on 1 September 1984 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 1 . Processors wishing to receive the aid referred to in Article 1 shall submit a written declaration to the competent authority/authorities of the Member States in which the processing takes place . If the declaration relates to the processing of grape must or concentrated grape must it must reach the competent authority/authorities at least three working days before processing begins . 2 . Declarations must be submitted in at least two copies, at least one of which shall be duly stamped by the competent authority/authorities and returned to the processor. 3 . Declarations shall include the following particu ­ lars : (a) the name or business name and address of the processor ; (b) the wine-growing zone, as defined in Annex IV to Regulation (EEC) No 337/79, in which the product originated ; (c) the following technical details :  the nature of the product (grapes, grape must or concentrated grape must),  the place of storage ,  the place where processing is to be carried out,  the quantity (in quintals for grapes and in hectolitres for grape must and concentrated grape must),  the colour,  the density. Member States may require additional particulars for identification of the product . HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1984/85 wine-growing year, aid shall be granted in accordance with the conditions laid down in this Regulation to processors :  who purchase grapes grown in the Community or grape must or concentrated grape must produced entirely from grapes grown in the Community from producers or producer groups for the purpose of manufacturing grape juice , or  who, being themselves producers or producer groups , use their own production of these products for the purpose of manufacturing grape juice . 2 . For the purposes of this Regulation , 'product' means grapes grown in the Community and grape must and concentrated grape must produced entirely from grapes grown in the Community. Article 3 1 . Declarations may not be made for less than :  13 quintals of grapes,  10 hectolitres of grape must,  3 hectolitres of concentrated grape must. 2 . The product in respect of which the declaration is made must be of sound, fair and merchantable quality and suitable for the manufacture of grape juice . Grapes and grape must must have a density of between 1,055 and 1,085 g/cmJ at 20 °C. (') OJ No L 134, 22. 5 . 1978 , p . 40 . ( 2) OJ No L 92, 2 . 4. 1984, p . 1 . 17. 7. 84 Official Journal of the European Communities No L 189/7 Article 4 The amount of the aid throughout the Community is hereby fixed at :  4,8 ECU per quintal of grapes,  6,0 ECU per hectolitre of grape must,  21,0 ECU per hectolitre of concentrated grape must . Article 5 Processors shall keep stock records in accordance with Title II of Regulation (EEC) No 1 153/75, indicating in particular :  the lots of product purchased and entering their premises each day, with the details referred to in Article 2 (3) (b) and (c) and, where appropriate, the name(s ) and address(es) of the vendors),  the quantities and wine-growing zone of origin of the products processed each day,  the quantities of grape juice obtained each day after processing,  the lots of grape juice leaving his premises each day with the name(s) and address(es) of the con ­ signee^). producer to those of the processor or by a summary of the said documents . The Member States may require that the copy or summary be stamped by an official inspector . In cases as referred to in the second indent of Article 1 ( 1 ), the processor must furnish proof that the products for which aid is requested were :  in the case of grapes, grown in the Community,  in the case of grape must and concentrated grape must, wholly produced from grapes grown in the Community. 4 . In addition , where bottling of grape juice is carried out in the Community by a person other than the processor, the latter shall submit to the competent authority.  a declaration by the bottler that he has taken the grape juice over, indicating the date on which he did so,  a copy of any accompanying document drawn up for transport of the juice . If bottling was carried out outside the Community, the processor shall submit to the competent authority a copy of the accompanying document showing in box 23 the customs stamp certifying exportation . The supporting documents referred to in the first and second subparagraphs and the copy or summary referred to in the second indent of paragraph 1 shall be submitted not later than six months after the bottler has taken over the grape juice or after the grape juice has been exported, as appropriate . 5 . The cases as referred to in the first subparagraph of paragraph 4, the bottler shall keep stock records as prescribed in Title II of Regulation (EEC) No 1 153/75, showing :  the quantities of grape juice entering his premises each day and the name and address of the processor,  the quantities of grape juice bottled each day,  the quantities of bottled grape juice leaving his premises each day and the name and address of each consignee . Article 6 1 . Not later than three months after processing is completed, the processor shall submit an application for aid to the competent authority, accompanied by :  the copy of the declaration that he holds,  except in the cases referred to in the first and second subparagraphs of paragraph 4, a copy or summary of the stock records referred to in Article 5 relating to the product in question ; the Member States may require that the copy or summary be stamped by an official inspector . 2. Applications shall specify the quantity of product actually processed, which may not be less than 90 % of the quantity specified in the declaration , and the day when processing was completed. Where the application for aid refers to the grapes themselves , the ratio of the grapes employed and the juice obtained must not exceed 1,3 . 3 . In cases as referred to in the first indent of Article 1 ( 1 ) applications shall also be accompanied by a copy of the document that accompanied the product when it was transported from the premises of the Article 7 The competent authority shall pay aid for the quantity of product actually processed not later than three months after receipt of all the supporting documents specified in Article 6 . No L 189/8 Official Journal of the European Communities 17. 7 . 84 Article 8 1 . Entitlement to the aid shall be acquired when the grapes, grape must or concentrated grape must have been used for the purpose indicated in Article 1 . 2 . Conversion of the amounts indicated in Article 4 into national currencies shall be at the representative rates applying on 1 September 1984. Article 9 1 . Except in case of force majeure, if the processor does not process the quantity of product covered by the declaration (allowing for the tolerance mentioned in Article 6 (2)), no aid shall be payable . 2 . Except in case of force majeure, if the processor does not fulfil one of the obligations under this Regu ­ lation other than that to process the product covered by the declaration into grape juice, the aid payable shall be reduced by an amount fixed by the competent authority in proportion to the seriousness of the infringement. 3 . In cases of force majeure, the competent autho ­ rity shall take such action as it considers necessary having regard to the circumstances invoked . 4. Member States shall inform the Commission of cases in which paragraph 2 has been applied and the outcome of claims as to force majeure. Article 10 1 . Member States shall adopt the measures neces ­ sary for implementation of this Regulation , and in particular measures for checking the identity of the product in respect of which aid is applied for. 2 . To that end the competent authority shall under ­ take in particular :  checks, or at least spot checks, on processors' and, where appropriate, bottlers' premises,  an inspection of each processor's stock records as referred to in Article 5 and, where appropriate, of each bottler's stock records as referred to in Article 6 (5). Article 11 Member States shall inform the Commission before the 20th of each month in respect of the preceding month : (a) of the quantities of products for which aid has been requested, broken down by their nature and the wine-growing zone in which they originated ; (b) of the quantities of products for which aid has been granted, broken down by their nature and the wine-growing zone in which they originated. Article 12 Member States shall appoint one or more competent authorities empowered to implement this Regulation, and shall inform the Commission without delay of their names and addresses . Article 13 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission